Title: To James Madison from John Graham, 3 August 1809 (Abstract)
From: Graham, John
To: Madison, James


3 August 1809, Willtown, South Carolina. Written by “a Sittezan of South Carolina … placed in a State of common Mediocraty,” who has invented a bridge which “may be distroyed whilest an Ennemy is passing, and the opperator … may be at the Distance of from one to four miles from the scene of action,” at a cost that “would not Exceed $50.” The bridge can be erected “in Ten or 20 minuets, and if undisturbed will answer at a month hence.” Admits these claims give his invention “the appearance of Romance … but I would venture both my Life and property on its reallity & utillity.” Has also written the secretary of the navy describing the invention, and now the matter rests in “the Superier dictates of Your wisdom.”
